DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims, filed 12 November 2021, have overcome the rejection of claims 1-10 under 35 USC 112(b).
Applicant's arguments filed 12 November 2021 with respect to the rejection of claims 8 and 17 under 35 USC 112(b) and the rejection of claims 1, 11, and 20 under 35 USC 102(a)(1) have been fully considered but they are not persuasive.
The Office respectfully disagrees with Applicant’s argument that the relative term “proximate” in claims 8 and 17 does not render the claims indefinite (Remarks, page 5). Applicant argues that the drawings “would give sufficient information to the person skilled in the art as to what is encompassed by the term ‘proximate’” (Remarks, page 5); however, the drawings only show one example of the claimed invention in which the trailing edges of the airfoils are located proximate a downstream end of the hub (Fig. 2, trailing edges 42b shown located at the downstream end 12i). Since the term “proximate” is a term of degree that is not defined in the specification, and only one example of what lies within the intended degrees is shown in the drawings, there is insufficient information for one of ordinary skill in the art to determine what the extents of the intended degrees are (in this case, the range of relative locations the term “proximate” is intended to allow for). Therefore the rejection of claims 8 and 17 under 35 USC 112(b) is maintained.
additional connection to the main flow path” (Col. 3 lines 30-31, emphasis added). Therefore the outlet indicated in the previous rejection is not completely bypassed, as the secondary flow path provides an additional connection, not the only connection. Therefore the rejection of claims 1, 11, and 20 under 35 USC 102(a)(1) as being anticipated by Guemmer is maintained.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “The fan assembly of claim 8” in line 1; it appears this should read --The fan assembly of claim 1--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "proximate" in claims 8 and 17 is a relative term which render the claims indefinite.  The term "proximate" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 8 and 17 each recite “trailing edges of the airfoils are located proximate a downstream end of the hub” (emphasis added); however, as the term proximate is not defined in the specification, the broadest reasonable interpretation of the term includes “close; very near” (https://www.dictionary.com/browse/proximate). It is unclear exactly how close the trailing edges of the airfoils must be to the downstream end of the hub in order to be “proximate” to the downstream end of the hub.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10-13, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guemmer (US 8,202,039).
Regarding claim 1, Guemmer discloses a fan assembly for a gas turbine engine comprising: a fan rotor rotatable about an axis (“ROTOR (N)” in Fig. 2C; Fig. 2C reproduced below for convenience), the fan rotor including a hub (8) and fan blades (shown in Fig. 2C), the fan blades having a leading edge (left edge of blade in the flow direction of Fig. 2C) and a trailing edge (right edge of blade in the flow direction of Fig. 2C); 
a fan stator downstream of the fan rotor relative to a direction of an airflow through the fan assembly (“STATOR (N) INSIDE” in Fig. 2C), the fan stator including vanes 4 extending between radially inner ends and radially outer ends (lower and upper ends respectively of stator vane shown in Fig. 2C; Fig. 4C, annotated below, shows the radially inner ends of vane 4) a flow recirculation circuit having an inlet downstream of radially inner ends of the vanes of the fan stator and an outlet upstream of radially inner ends of the vanes (see the indicated inlet and outlet in annotated Fig. 4C below); and 
a recirculation rotor having a plurality of airfoils (deflectors 18 in Fig. 4c) circumferentially distributed around the axis and located in the flow recirculation circuit between the inlet and the outlet, the recirculation rotor rotatable about the axis (as disclosed in Col. 8 lines 8-14, in the configuration where stator vane 4 is static deflectors 18 rotate with the rotating structure 11 and act as blades of an impeller).

    PNG
    media_image1.png
    412
    445
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    744
    media_image2.png
    Greyscale


Regarding claim 2, Guemmer further discloses the flow recirculation circuit extends through an annular cavity that circumferentially extends around the axis (shroud cavity 10, shown in Fig. 4c, accommodates the annular blade shroud 2 and thus is annular itself), the annular cavity located radially inwardly of the hub and of the vanes (as shown in Fig. 4c, cavity 10 is located radially inwardly of vanes 4 and of the hub surface; see also Fig. 2C, which shows the stator is radially inward of hub 8). 

Regarding claim 3, Guemmer discloses the fan stator includes an upstream stationary wall and a downstream stationary wall, the upstream and downstream stationary walls circumscribing the annular cavity (see annotated Fig. 4c below; the upstream and downstream walls of the stator shroud circumscribe the radially inner shroud cavity).

    PNG
    media_image3.png
    545
    744
    media_image3.png
    Greyscale



Regarding claim 7, Guemmer discloses the airfoils have leading edges and trailing edges (shown in Fig. 4c), the trailing edges circumferentially offset from the leading edges relative to the axis such that each of the airfoils wraps around a portion of a circumference of the hub (as shown in Fig. 4e and described in Col. 8 lines 40-50, the airfoils 18 are angled such that the leading and trailing edges are circumferentially offset from each other). 

Regarding claim 8, Guemmer discloses trailing edges of the airfoils are located proximate a downstream end of the hub (see annotated Fig. 4C below; it is noted the term “proximate” is not adequately defined by the specification, as set forth in the 112(b) rejection above, and thus it is unclear how close the components must be to be “proximate”; in this case, the distance 

    PNG
    media_image4.png
    536
    582
    media_image4.png
    Greyscale

	Regarding claim 10, Guemmer discloses the airfoils are secured to the hub for integral rotation therewith (as disclosed in Col. 8 lines 8-14, in the configuration where stator vane 4 is static deflectors 18 rotate with the rotating structure 11; as shown in Fig. 2C, the rotating structure 11 corresponds to the structure opposite “STATOR (N) INSIDE,” and is shown integral with hub 8).
Regarding claim 11, Guemmer discloses a turbofan gas turbine engine comprising: a fan rotor rotatable about an axis (“ROTOR (N)” in Fig. 2C), the fan rotor including a hub 8 and fan blades (fan blades shown in Fig. 2C), the fan blades having a leading edge and a trailing edge (left and right edges respectively of the fan blade in Fig. 2C); a fan stator downstream of the fan rotor relative to a direction of an airflow through the fan rotor (“STATOR (N) INSIDE” in Fig. 2C), the fan stator including vanes 4 extending between radially inner ends and radially outer ends (lower 
Regarding claim 12, Guemmer discloses the flow recirculation circuit extends through an annular cavity that circumferentially extends around the axis (shroud cavity 10, shown in Fig. 4c, accommodates the annular blade shroud 2 and thus is annular itself), the annular cavity located radially inwardly of the hub and of the radially inner ends of the vanes (as shown in Fig. 4c, cavity 10 is located radially inwardly of vanes 4 and of the hub surface; see also Fig. 2C, which shows the stator is radially inward of hub 8). 
Regarding claim 13, Guemmer discloses the fan stator includes an upstream stationary wall and a downstream stationary wall, the upstream and downstream stationary walls circumscribing the annular cavity (see annotated Fig. 4c above, under the rejection of claim 3; the upstream and downstream walls of the stator shroud circumscribe the radially inner shroud cavity). 
Regarding claim 16, Guemmer discloses the airfoils have leading edges and trailing edges (shown in Fig. 4C), the trailing edges circumferentially offset from the leading edges relative to the axis such that each of the airfoils wraps around a portion of a circumference of the hub (as shown in Fig. 4e and described in Col. 8 lines 40-50, the airfoils 18 are angled such that the leading and trailing edges are circumferentially offset from each other).
Regarding claim 17, Guemmer discloses trailing edges of the airfoils are located proximate a downstream end of the hub (see annotated Fig. 4C below; see the discussion of the term “proximate” in the 112 and 102 rejections of claim 8 above).

    PNG
    media_image4.png
    536
    582
    media_image4.png
    Greyscale

Regarding claim 19, Guemmer discloses the airfoils are secured to the hub for integral rotation therewith (as disclosed in Col. 8 lines 8-14, in the configuration where stator vane 4 is static deflectors 18 rotate with the rotating structure 11; as shown in Fig. 2C, the rotating structure 11 corresponds to the structure opposite “STATOR (N) INSIDE,” and is shown integral with hub 8).
Regarding claim 20, Guemmer discloses a method of operating a fan assembly of a gas turbine engine comprising: receiving an airflow between fan blades (blades of “ROTOR (N)” in Fig. 2C) extending from a hub 8 of a fan rotor (“ROTOR (N)”) of the fan assembly rotatable about an axis and between vanes 4 (Fig. 4C) of a fan stator (“STATOR (N) INSIDE” in Fig. 2C), the fan stator located downstream of the fan rotor relative to the airflow (relative positioning of stator .

    PNG
    media_image5.png
    545
    744
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guemmer.
Regarding claims 6, 15, and 18, Guemmer discloses the invention as claimed in claims 1 and 11, as set forth above.
Guemmer is silent regarding chord lengths of the airfoils ranges from 10% to 25% of that of the fan blades (claims 6 and 15), wherein angle of attacks of the airfoils relative to the axis ranges from 15 to 25 degrees (claim 6), wherein angle of attacks of the airfoils relative to a flow of air circulating in the flow recirculation circuit ranges from 15 to 25 degrees (claim 18).
However, the airfoils of Guemmer would not operate differently with the claimed chord length ranges and angle of attack ranges, as Guemmer allows for different shapes of the deflector 18 (see for example the configuration of Fig. 4B) and an angle of attack for the deflector (shown in Fig. 4e). Furthermore, Applicant places no criticality on the claimed airfoil chord length ranges or angles of attack (the claimed chord length range and angle of attack range is only mentioned Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guemmer in view of Broszat et al. (US 10,066,486).
Regarding claim 5, Guemmer discloses the invention as claimed in claim 1, as set forth above.
	Guemmer is silent regarding a number of the airfoils corresponds to that of the fan blades. Guemmer does, however, disclose that a number of the airfoils corresponds to that of the stator vanes (as shown in Figs. 4c and 4e for example, there is one recirculation structure for each vane 4, and there is one deflector 18 for each recirculation structure).
	Broszat discloses a gas turbine engine comprising stator vanes and rotor blades, and teaches that having a number of the stator vanes correspond to that of the rotor blades “makes it also possible to improve a level of noise emitted by the turbine and the aerodynamics thereof” (Broszat, Col 4 lines 29-36, the ratio of the number of rotor blades to the number of stator vanes in a stage is preferably substantially equal to 1). Therefore, since Guemmer discloses there is one airfoil per stator vane, and Broszat teaches that it is preferable to have the number of stator vanes correspond to that of rotor blades, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guemmer such that a .

Allowable Subject Matter
Claims 4, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Guemmer (US 8,202,039) as detailed in the rejections set forth above.
Claims 4 and 14 include the allowable subject matter identified in the previous office action dated 17 August 2021.
Regarding claim 9, the prior art of record, alone or in combination, fails to disclose, teach, or suggest “the airfoils protrude radially inwardly from the hub toward the axis.” Guemmer instead discloses the airfoils (deflectors 18) protrude radially outwardly from the hub away from the axis, and there is no way to modify Guemmer to have the deflectors 18 protruding radially inwardly from the hub toward the axis given the hub arrangement disclosed by Guemmer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745